DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.

Remarks
3.	In response to communications filed on 10/13/2021, no claims have been cancelled; claims 1-2, 11, and 20-23 have been amended, and no new claims have been added. Therefore, claims 1-23 are presently pending in the application.

Information Disclosure Statement
4.	The information disclosure statements (IDSs) submitted on 10/13/2021, 12/7/2021 and 5/6/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-23 provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1-30 of co-pending Application No. 17/165,194 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both patent applications claim a system and method for automatic pruning cutoff in a database system. The claims are not patently distinct from each other in the following ways:

Instant application 17/162979
Related application 17/165194
Now Patent No. 11,222,019
Claim 1:
A system comprising: 
at least one hardware processor; and a memory storing instructions that cause the at least one hardware processor to perform operations comprising: 

receiving, during a query compilation process, a query directed to a set of source tables, each source table from the set of source tables being organized into at least one micro-partition and the query including at least one pruning operation;

performing, during the query compilation process, a modification of the query for adjusting the at least one pruning operation, the modification being based at least in part on a set of statistics collected for previous pruning operations on at least a portion of the set of source tables and a set of heuristics, the set of statistics indicating at least an amount of execution time for each previous query associated with each of the previous pruning operations; *Claim 2* -the set of heuristics comprise at least one property based predicate ordering heuristic

determining, during a pruning process of a second query, the second query directed to a set of files in a database system and including a set of pruning operations on the set of files, whether to perform a pruning cutoff on the set of pruning operations; and performing the pruning cutoff based on the determining, the pruning cutoff ceasing at least one pruning operation from the set of pruning operations;
receiving, during a second query compilation process, a second query directed to a second set of source tables, the second query including at least one pruning operation related to a predicate that is evaluated against a range of values for each of a set of columns from the second set of source tables; and performing, during the second query compilation process, a particular modification of query compilation based at least in part on the at least one pruning operation related to the predicate that is evaluated against the range of values for each of the set of columns.
Claim 1:
A system comprising: 
at least one hardware processor; and a memory storing instructions that cause the at least one hardware processor to perform operations comprising: 

receiving, during a query compilation process, a query directed to a set of source tables, each source table from the set of source tables being organized into at least one micro-partition and the query including at least one pruning operation;

performing, during the query compilation process, a modification of the query for adjusting the at least one pruning operation, the modification being based at least in part on a set of statistics collected for previous pruning operations on at least a portion of the set of source tables and a set of heuristics, the set of statistics indicating at least an amount of execution time for each previous query associated with each of the previous pruning operations, the set of heuristics comprising at least one property based predicate ordering heuristic; 

determining, during a pruning process of a second query, the second query directed to a set of files in a database system and including a set of pruning operations on the set of files, whether to perform a pruning cutoff on the set of pruning operations based at least in part on a second set of statistics; and performing the pruning cutoff based on the determining, the pruning cutoff ceasing at least one pruning operation from the set of pruning operations.
Claim 11:
A method comprising: 
receiving, during a query compilation process, a query directed to a set of source tables, each source table from the set of source tables being organized into at least one micro-partition and the query including at least one pruning operation;

performing, during the query compilation process, a modification of the query for adjusting the at least one pruning operation, the modification being based at least in part on a set of statistics collected for previous pruning operations on at least a portion of the set of source tables and a set of heuristics, the set of statistics indicating at least an amount of execution time for each previous query associated with each of the previous pruning operations; 
*claim 12*
the set of heuristics comprise at least one property based predicate ordering heuristic;

determining, during a pruning process of a second query, the second query directed to a set of files in a database system and including a set of pruning operations on the set of files, whether to perform a pruning cutoff on the set of pruning operations; and performing the pruning cutoff based on the determining, the pruning cutoff ceasing at least one pruning operation from the set of pruning operations;
receiving, during a second query compilation process, a second query directed to a second set of source tables, the second query including at least one pruning operation related to a predicate that is evaluated against a range of values for each of a set of columns from the second set of source tables; and 

performing, during the second query compilation process, a particular modification of query compilation based at least in part on the at least one pruning operation related to the predicate that is evaluated against the range of values for each of the set of columns.
Claim 11:
A method comprising: 
receiving, during a query compilation process, a query directed to a set of source tables, each source table from the set of source tables being organized into at least one micro-partition and the query including at least one pruning operation;

performing, during the query compilation process, a modification of the query for adjusting the at least one pruning operation, the modification being based at least in part on a set of statistics collected for previous pruning operations on at least a portion of the set of source tables and a set of heuristics, the set of statistics indicating at least an amount of execution time for each previous query associated with each of the previous pruning operations, 

the set of heuristics comprising at least one property based predicate ordering heuristic; 

determining, during a pruning process of a second query, the second query directed to a set of files in a database system and including a set of pruning operations on the set of files, whether to perform a pruning cutoff on the set of pruning operations based at least in part on a second set of statistics; and performing the pruning cutoff based on the determining, the pruning cutoff ceasing at least one pruning operation from the set of pruning operations.
Claim 20:
A non-transitory computer-storage medium comprising instructions that, when executed by one or more processors of a machine, configure the machine to perform operations comprising: 

receiving, during a query compilation process, a query directed to a set of source tables, each source table from the set of source tables being organized into at least one micro-partition and the query including at least one pruning operation;

performing, during the query compilation process, a modification of the query for adjusting the at least one pruning operation, the modification being based at least in part on a set of statistics collected for previous pruning operations on at least a portion of the set of source tables and a set of heuristics, the set of statistics indicating at least an amount of execution time for each previous query associated with each of the previous pruning operations; 





determining, during a pruning process of a second query, the second query directed to a set of files in a database system and including a set of pruning operations on the set of files, whether to perform a pruning cutoff on the set of pruning operations; and performing the pruning cutoff based on the determining, the pruning cutoff ceasing at least one pruning operation from the set of pruning operations.
Claim 21:
A non-transitory computer-storage medium comprising instructions that, when executed by one or more processors of a machine, configure the machine to perform operations comprising: 

receiving, during a query compilation process, a query directed to a set of source tables, each source table from the set of source tables being organized into at least one micro-partition and the query including at least one pruning operation;

performing, during the query compilation process, a modification of the query for adjusting the at least one pruning operation, the modification being based at least in part on a set of statistics collected for previous pruning operations on at least a portion of the set of source tables and a set of heuristics, the set of statistics indicating at least an amount of execution time for each previous query associated with each of the previous pruning operations, 

the set of heuristics comprising at least one property based predicate ordering heuristic; 

determining, during a pruning process of a second query, the second query directed to a set of files in a database system and including a set of pruning operations on the set of files, whether to perform a pruning cutoff on the set of pruning operations based at least in part on a second set of statistics; and performing the pruning cutoff based on the determining, the pruning cutoff ceasing at least one pruning operation from the set of pruning operations.
Claims 3 and 13: (only claim 3 reproduced below)

The system of claim 2, wherein the at least one property based predicate ordering heuristic comprises a pass rate, the pass rate indicating an amount of data from the set of source tables that was pruned based on a previous pruning operation.
Claims 2, 12 and 22: (only claim 2 reproduced below)
The system of claim 1, wherein the at least one property based predicate ordering heuristic comprises a pass rate, the pass rate indicating an amount of data from the set of source tables that was pruned based on a previous pruning operation.
Claims 4 and 14: (only claim 4 reproduced below)

The system of claim 1, wherein the operations further comprise: compiling the query including the modification of the query; and providing the compiled query to an execution node of a database system for execution.
Claim 3, 13 and 23: (only claim 3 reproduced below)
The system of claim 2, wherein the operations further comprise: compiling the query including the modification of the query; and providing the compiled query to an execution node of a database system for execution.
Claims 5 and 15: (only claim 5 reproduced below)

The system of claim 4, wherein determining whether to perform the pruning cutoff is based on at least a time value, predicate selectivity, predicate tree structure, a time for loading the set of files into memory, or an estimated query execution time.
Claims 5, 15 and 25 (only claim 5 reproduced below)
The system of claim 3, wherein determining whether to perform the pruning cutoff is based on at least a time value, predicate selectivity, predicate tree structure, a time for loading the set of files into memory, or an estimated query execution time.
Claims 6 and 16: (only claim 6 reproduced below)

The system of claim 4, wherein determining whether to perform the pruning cutoff is based on at least a set of checkpoints during the pruning process, or a set of statistics that are collected between each checkpoint.
Claims 6, 16 and 26: (only claim 6 reproduced below)
The system of claim 3, wherein determining whether to perform the pruning cutoff is based on at least a set of checkpoints during the pruning process, or a set of statistics that are collected between each checkpoint.

Claims 7 and 17: (only claim 7 reproduced below)

The system of claim 6, wherein each checkpoint comprises a period of time in which the pruning process is performed on the set of files, the period of time corresponding to a particular number of pruning operations that have been performed during the period of time.
Claims 7, 17 and 27: (only claim 7 reproduced below)
The system of claim 6, wherein each checkpoint comprises a period of time in which the pruning process is performed on the set of files, the period of time corresponding to a particular number of pruning operations that have been performed during the period of time.
Claims 8 and 18: (only claim 8 reproduced below)

The system of claim 4, wherein determining whether to perform the pruning cutoff is based on at least a global pruning cutoff decision to forgo a pruning operation on a particular table, the global pruning cutoff decision based on an estimation of an amount of time for performing the pruning operation and a second amount of time to scan a set of files that are pruned.
Claims 8, 18 and 28: (only claim 8 reproduced below)
The system of claim 3, wherein determining whether to perform the pruning cutoff is based on at least a global pruning cutoff decision to forgo a pruning operation on a particular table, the global pruning cutoff decision based on an estimation of an amount of time for performing the pruning operation and a second amount of time to scan a set of files that are pruned.
Claims 9 and 19: (only claim 9 reproduced below)

The system of claim 4, wherein determining whether to perform the pruning cutoff is based on at least a comparison of a pass rate and a pruning time for a set of regions, and the operations further comprise: determining to perform a predicate re-ordering to place a set of predicates before a second set of predicates.
Claims 9, 19 and 29: (only claim 9 reproduced below)
The system of claim 3, wherein determining whether to perform the pruning cutoff is based on at least a comparison of a pass rate and a pruning time for a set of regions, and the operations further comprise: 44Docket No. 5397.095US1 determining to perform a predicate re-ordering to place a set of predicates before a second set of predicates.
Claim 10:

The system of claim 4, wherein determining whether to perform the pruning cutoff is based on at least a comparison of a pass rate and a pruning time for a set of regions, and the operations further comprise: determining to perform a predicate cutoff to remove a set of predicates.
Claims 10, 20 and 30: (only claim 10 reproduced below)
The system of claim 3, wherein determining whether to perform the pruning cutoff is based on at least a comparison of a pass rate and a pruning time for a set of regions, and the operations further comprise: determining to perform a predicate cutoff to remove a set of predicates
Claim 11:
A method comprising: 
receiving, during a query compilation process, a query directed to a set of source tables, each source table from the set of source tables being organized into at least one micro-partition and the query including at least one pruning operation; 

performing, during the query compilation process, a modification of the query for adjusting the at least one pruning operation, the modification being based at least in part on a set of statistics collected for previous pruning operations on at least a portion of the set of source tables and a set of heuristics, the set of statistics indicating at least an amount of execution time for each previous query associated with each of the previous pruning operations; 
 
**Claim 12: The method of claim 11, wherein the set of heuristics comprise at least one property based predicate ordering heuristic.**

compiling the query including the modification of the query; and 

providing the compiled query to an execution node of a database system for execution.
Claim 11:
A method comprising:
receiving, during a query compilation process, a query directed to a set of source tables, each source table from the set of source tables being organized into at least one micro-partition and the query including at least one pruning operation; 

performing, during the query compilation process, a modification of the query for adjusting the at least one pruning operation, the modification being based at least in part on a set of statistics collected for previous pruning operations on at least a portion of the set of source tables and a set of heuristics, the set of statistics indicating at least an amount of execution time for each previous query associated with each of the previous pruning operations, 
the set of heuristics comprising at least one property based predicate ordering heuristic;


compiling the query including the modification of the query; and 

providing the compiled query to an execution node of a database system for execution
Claim 20:
A non-transitory computer-storage medium comprising instructions that, when executed by one or more processors of a machine, configure the machine to perform operations comprising: 

receiving, during a query compilation process, a query directed to a set of source tables, each source table from the set of source tables being organized into at least one micro-partition and the query including at least one pruning operation; 

performing, during the query compilation process, a modification of the query for adjusting the at least one pruning operation, the modification being based at least in part on a set of statistics collected for previous pruning operations on at least a portion of the set of source tables and a set of heuristics, the set of statistics indicating at least an amount of execution time for each previous query associated with each of the previous pruning operations; 



compiling the query including the modification of the query; and 

providing the compiled query to an execution node of a database system for execution.
Claim 21:
A non-transitory computer-storage medium comprising instructions that, when executed by one or more processors of a machine, configure the machine to perform operations comprising: 

receiving, during a query compilation process, a query directed to a set of source tables, each source table from the set of source tables being organized into at least one micro-partition and the query including at least one pruning operation; 

performing, during the query compilation process, a modification of the query for adjusting the at least one pruning operation, the modification being based at least in part on a set of statistics collected for previous pruning operations on at least a portion of the set of source tables and a set of heuristics, the set of statistics indicating at least an amount of execution time for each previous query associated with each of the previous pruning operations, the set of heuristics comprising at least one property based predicate ordering heuristic; 

compiling the query including the modification of the query; and 

providing the compiled query to an execution node of a database system for execution.	
Claim 21:
The system of claim 1, wherein the operations further comprise: receiving, during a second query compilation process, a second query directed to a second set of source tables, each source table from the second set of source tables being organized into at least one micro-partition and the query including at least one pruning operation;AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 8Application Number: 17/162,979Dkt: 5397.068US1 Filing Date: January 29, 2021Title: AUTOMATIC PRUNING CUTOFF IN A DATABASE SYSTEMperforming, during the second query compilation process, a particular modification of query compilation based at least in part on an estimated query execution time resulting from the modification and a set of statistics collected during the query compilation process, the modification comprising a dynamic adjustment of the query compilation; compiling the query based at least in part on the modification, the compiling comprising: performing a pruning process using a set of cutoff and reordering heuristics, and generating scan set information including a set of partitions to scan after pruning; and providing the compiled query with the scan set information to execution nodes of a database system for execution.

Claim 22:
The system of claim 21, wherein the set of statistics collected during the query compilation process comprises one or more of a first set of statistics related to a pass rate, or a second set of statistics related to a remaining file count.

Claim 23:
The system of claim 21, wherein the operations further comprise: performing, during the second query compilation process, a different modification of predicates used in pruning for adjusting at least one pruning operation, the modification being based at least in part on a set of statistics collected for previous pruning operations on at least a portion of the set of source tables and a second set of heuristics, the set of statistics indicating at least an amount of compilation time and execution time for each previous predicate associated with each of the previous pruning operations, the second set of heuristics comprising at least one property based predicate ordering heuristic.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (U.S. Patent Application Publication No. 2017/0357692), in view of Das et al. (U.S. Patent Application Publication No. 2016/0350375), in view of Brown et al. (U.S. Patent No. 7,685,086).
As to claim 1, Su et al. teaches a system comprising: 
at least one hardware processor (See Su et al., Figure 1; Also paragraphs 238-241, wherein Su discloses a processor); and 
a memory storing instructions that cause the at least one hardware processor to perform operations (See Su et al., paragraphs 238-243, wherein Su discloses memory); comprising: 
receiving, during a first query compilation process, a query directed to a set of source tables (See Su et al., paragraphs 7-8, 34, 70, 103, wherein Su discloses “compilation of the query (also referred to as query optimization), it is determined that the predicate on the customer column of the lineorder table (reflected in the results of bitmap join 326) may have high selectivity”), each source table from the set of source tables being organized into at least one micro-partition and the query including at least one pruning operation (See Su et al., paragraphs 139-140 and 156-159, wherein Su discloses “a table is partitioned into multiple partitions, then multiple computer jobs are created, each computer job being assigned one or more partitions of the table”);
performing, during the first query compilation process, a modification of the query for adjusting the at least one pruning operation (See Su et al., paragraph 130, wherein Su discloses “if a plan directive has not been used in the last 24 hours or one year, then the plan directive may be deleted. In order to make such a determination, a plan directive may be associated with a timestamp that indicates a most recent time at which the plan directive was used when compiling a query. If the difference between a current time and the timestamp of a plan directive is greater than a particular threshold, then the plan directive is deleted. The particular period of time may be modified based on user input”), the set of statistics indicating at least an amount of execution time for each previous query associated with each of the previous pruning operations (See Su et al., paragraphs 70-76, wherein Su discloses “a cost estimator determines, for a decision point, one or more values that will be used by a query executor to determine which sub-plan to select or whether to prune a bitmap join. The cost estimator is part of a query compiler or optimizer that is responsible for generating one or more execution plans”). 
Su et al. does not explicitly teach modification being based at least in part on a set of statistics collected for previous pruning operations on at least a portion of the set of source tables and a set of heuristics; determining, during a pruning process of a second query, the second query directed to a set of files in a database system and including a set of pruning operations on the set of files, whether to perform a pruning cutoff on the set of pruning operations; performing the pruning cutoff based on the determining, the pruning cutoff ceasing at least one pruning operation from the set of pruning operations; receiving, during a second query compilation process, a second query directed to a second set of source tables, the second query including at least one pruning operation related to a predicate that is evaluated against a range of values for each of a set of columns from the second set of source tables; and performing, during the second query compilation process, a particular modification of query compilation based at least in part on the at least one pruning operation related to the predicate that is evaluated against the range of values for each of the set of columns.
Das et al. teaches optimizing execution plans for in-memory-aware joins (See abstract), in which he teaches modification being based at least in part on a set of statistics collected for previous pruning operations on at least a portion of the set of source tables and a set of heuristics (See Das et al. 2, paragraphs 72-73, 91-93, 109-112, 136, wherein Das discloses the query optimizer using statistics).
Su et al. and Das et al. are from the analogous art of query processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Su et al. and Das et al. to have combined Das Su et al. and Das et al.. The motivation to combine Su et al. and Das et al. is to provide improved computer-implemented techniques for optimizing execution plans (See Das et al., paragraphs 5-7).  Therefore, it would have been obvious to one skilled in the art to combine Su et al. and Das et al..
Su et al. as modified, however, does not explicitly teach determining, during a pruning process of a second query, the second query directed to a set of files in a database system and including a set of pruning operations on the set of files, whether to perform a pruning cutoff on the set of pruning operations; performing the pruning cutoff based on the determining, the pruning cutoff ceasing at least one pruning operation from the set of pruning operations; receiving, during a second query compilation process, a second query directed to a second set of source tables, the second query including at least one pruning operation related to a predicate that is evaluated against a range of values for each of a set of columns from the second set of source tables; and performing, during the second query compilation process, a particular modification of query compilation based at least in part on the at least one pruning operation related to the predicate that is evaluated against the range of values for each of the set of columns.
Brown et al. teaches a method for discovering undeclared and fuzzy rules in databases (See abstract), in which he teaches determining, during a pruning process of a second query, the second query directed to a set of files in a database system and including a set of pruning operations on the set of files, whether to perform a pruning cutoff on the set of pruning operations (Brown et al., column 11, lines 27-62, wherein Brown discloses “adjustable set of pruning rules to limit the number of candidates. The goal of these heuristics is to restrict the set of candidates to those that are likely to generate useful algebraic constraints--a constraint is useful if it can be identified quickly, will arise frequently in practice, and will result in a significant performance improvement. The following set of heuristics is useful for pruning a pairing rule P to be useful in the context of query optimization. (For simplicity, the heuristics are described when the elements of K are simple, not compound, keys.) Rule 1: P is of the form R.a=S.b or of the form o.sub.R, and the number of rows in either R or S lies below a specified threshold value,” wherein “threshold” and pruning rules for limiting are read on “Cut off”);
performing the pruning cutoff based on the determining, the pruning cutoff ceasing at least one pruning operation from the set of pruning operations (Brown et al., column 11, lines 27-62, wherein Brown discloses “rule is equivalent to restricting the scope of BHUNT to the M largest tables in the scheme as indicated by system catalog statistics, where M is specified by the user. Rule 2: P is of the form R.a=S.b with a.epsilon.K, and the number of distinct values in S.b divided by the number of values in R.a lies below a specified threshold value. In practice, pairing rules that satisfy this condition are likely to be spurious. Rule 3: P is of the form R.a=S.b, and one or both of R and S fails to have an index on any of its columns”);
receiving, during a second query compilation process, a second query directed to a second set of source tables, the second query including at least one pruning operation related to a predicate that is evaluated against a range of values for each of a set of columns from the second set of source tables (See Brown et al., column 13, lines 1-16, wherein Brown discloses “focus is placed on algebraic constraints that correspond to disjunctive range predicates. In this case, the algebraic constraint is written as: AC=(a.sub.1,a.sub.2,P,.sym.,I.sub.1, . . . , I.sub.k)”); and 
performing, during the second query compilation process, a particular modification of query compilation based at least in part on the at least one pruning operation related to the predicate that is evaluated against the range of values for each of the set of columns (See Brown et al., column 8, lines 61-65, wherein Brown discloses “focus is placed on algebraic constraints that correspond to disjunctive range predicates. In this case, the algebraic constraint is written as: AC=(a.sub.1,a.sub.2,P,.sym.,I.sub.1, . . . , I.sub.k.” Also see column 13, lines 1-16, wherein Brown discloses “The optimal-segmentation approach rests on the fact that there is typically a trade-off between the filtering power and complexity of an algebraic constraint predicate, where the filtering power is defined as the sum of the bump interval lengths divided by the range. DELTA. = max.sub.x.epsilon.. OMEGA..sub.cx-min.sub.x.epsilon..OMEGA..sub.cx of values for the points in .OMEGA..sub.C. At one extreme, an algebraic constraint comprising many short bump intervals often leads to very selective query predicates that speed up query processing by cutting down on the number of accesses to the base tables. If the number of intervals becomes too large, however, processing times start to increase because the many OR clauses in the constraint become expensive to evaluate and, moreover, the query optimization process becomes more complex and hence time consuming. Ideally, BHUNT should choose a segmentation to minimize the overall cost. But, such tradeoffs cannot be precisely quantified”).
Su et al. as modified and Brown et al. are from the analogous art of query processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Su et al. as modified and Brown et al. to have combined Su et al. as modified and Brown et al.. The motivation to combine Su et al. as modified and Brown et al. is to provide an improved method and system that optimizes queries through active learning about relationships in data (See Brown et al., column 1, lines 14-50).  Therefore, it would have been obvious to one skilled in the art to combine Su et al. as modified and Brown et al..

As to claim 11, Su et al., teaches a method comprising: 
receiving, during a first query compilation process, a query directed to a set of source tables (See Su et al., paragraphs 7-8, 34, 70, 103, wherein Su discloses “compilation of the query (also referred to as query optimization), it is determined that the predicate on the customer column of the lineorder table (reflected in the results of bitmap join 326) may have high selectivity”), each source table from the set of source tables being organized into at least one micro-partition and the query including at least one pruning operation (See Su et al., paragraphs 139-140 and 156-159, wherein Su discloses “a table is partitioned into multiple partitions, then multiple computer jobs are created, each computer job being assigned one or more partitions of the table”); 
performing, during the first query compilation process, a modification of the query for adjusting the at least one pruning operation (See Su et al., paragraph 130, wherein Su discloses “if a plan directive has not been used in the last 24 hours or one year, then the plan directive may be deleted. In order to make such a determination, a plan directive may be associated with a timestamp that indicates a most recent time at which the plan directive was used when compiling a query. If the difference between a current time and the timestamp of a plan directive is greater than a particular threshold, then the plan directive is deleted. The particular period of time may be modified based on user input”), the set of statistics indicating at least an amount of execution time for each previous query associated with each of the previous pruning operations (See Su et al., paragraphs 70-76, wherein Su discloses “a cost estimator determines, for a decision point, one or more values that will be used by a query executor to determine which sub-plan to select or whether to prune a bitmap join. The cost estimator is part of a query compiler or optimizer that is responsible for generating one or more execution plans”). 
Su et al.  does not explicitly teach the modification being based at least in part on a set of statistics collected for previous pruning operations on at least a portion of the set of source tables and a set of heuristics; determining, during a pruning process of a second query, the second query directed to a set of files in a database system and including a set of pruning operations on the set of files, whether to perform a pruning cutoff on the set of pruning operations; performing the pruning cutoff based on the determining, the pruning cutoff ceasing at least one pruning operation from the set of pruning operations; receiving, during a second query compilation process, a second query directed to a second set of source tables, the second query including at least one pruning operation related to a predicate that is evaluated against a range of values for each of a set of columns from the second set of source tables; and performing, during the second query compilation process, a particular modification of query compilation based at least in part on the at least one pruning operation related to the predicate that is evaluated against the range of values for each of the set of columns.
Das et al. teaches optimizing execution plans for in-memory-aware joins (See abstract), in which he teaches the modification being based at least in part on a set of statistics collected for previous pruning operations on at least a portion of the set of source tables and a set of heuristics (See Das et al. 2, paragraphs 72-73, 91-93, 109-112, 136, wherein Das discloses the query optimizer using statistics).
Su et al. and Das et al. are from the analogous art of query processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Su et al. and Das et al. to have combined Das Su et al. and Das et al..  The motivation to combine Su et al. and Das et al. is to provide improved computer-implemented techniques for optimizing execution plans (See Das et al., paragraphs 5-7).  Therefore, it would have been obvious to one skilled in the art to combine Su et al. and Das et al..
Su et al. as modified, however, still does not explicitly teach determining, during a pruning process of a second query, the second query directed to a set of files in a database system and including a set of pruning operations on the set of files, whether to perform a pruning cutoff on the set of pruning operations; performing the pruning cutoff based on the determining, the pruning cutoff ceasing at least one pruning operation from the set of pruning operations; receiving, during a second query compilation process, a second query directed to a second set of source tables, the second query including at least one pruning operation related to a predicate that is evaluated against a range of values for each of a set of columns from the second set of source tables; and performing, during the second query compilation process, a particular modification of query compilation based at least in part on the at least one pruning operation related to the predicate that is evaluated against the range of values for each of the set of columns.
Brown et al. teaches a method for discovering undeclared and fuzzy rules in databases (See abstract), in which he determining, during a pruning process of a second query, the second query directed to a set of files in a database system and including a set of pruning operations on the set of files, whether to perform a pruning cutoff on the set of pruning operations  (Brown et al., column 11, lines 27-62, wherein Brown discloses “adjustable set of pruning rules to limit the number of candidates. The goal of these heuristics is to restrict the set of candidates to those that are likely to generate useful algebraic constraints--a constraint is useful if it can be identified quickly, will arise frequently in practice, and will result in a significant performance improvement. The following set of heuristics is useful for pruning a pairing rule P to be useful in the context of query optimization. (For simplicity, the heuristics are described when the elements of K are simple, not compound, keys.) Rule 1: P is of the form R.a=S.b or of the form o.sub.R, and the number of rows in either R or S lies below a specified threshold value,” wherein “threshold” and pruning rules for limiting are read on “Cut off”);
performing the pruning cutoff based on the determining, the pruning cutoff ceasing at least one pruning operation from the set of pruning operations (Brown et al., column 11, lines 27-62, wherein Brown discloses “rule is equivalent to restricting the scope of BHUNT to the M largest tables in the scheme as indicated by system catalog statistics, where M is specified by the user. Rule 2: P is of the form R.a=S.b with a.epsilon.K, and the number of distinct values in S.b divided by the number of values in R.a lies below a specified threshold value. In practice, pairing rules that satisfy this condition are likely to be spurious. Rule 3: P is of the form R.a=S.b, and one or both of R and S fails to have an index on any of its columns”);
receiving, during a second query compilation process, a second query directed to a second set of source tables, the second query including at least one pruning operation related to a predicate that is evaluated against a range of values for each of a set of columns from the second set of source tables (See Brown et al., column 13, lines 1-16, wherein Brown discloses “focus is placed on algebraic constraints that correspond to disjunctive range predicates. In this case, the algebraic constraint is written as: AC=(a.sub.1,a.sub.2,P,.sym.,I.sub.1, . . . , I.sub.k)”); and 
performing, during the second query compilation process, a particular modification of query compilation based at least in part on the at least one pruning operation related to the predicate that is evaluated against the range of values for each of the set of columns (See Brown et al., column 8, lines 61-65, wherein Brown discloses “focus is placed on algebraic constraints that correspond to disjunctive range predicates. In this case, the algebraic constraint is written as: AC=(a.sub.1,a.sub.2,P,.sym.,I.sub.1, . . . , I.sub.k.” Also see column 13, lines 1-16, wherein Brown discloses “The optimal-segmentation approach rests on the fact that there is typically a trade-off between the filtering power and complexity of an algebraic constraint predicate, where the filtering power is defined as the sum of the bump interval lengths divided by the range. DELTA. = max.sub.x.epsilon.. OMEGA..sub.cx-min.sub.x.epsilon..OMEGA..sub.cx of values for the points in .OMEGA..sub.C. At one extreme, an algebraic constraint comprising many short bump intervals often leads to very selective query predicates that speed up query processing by cutting down on the number of accesses to the base tables. If the number of intervals becomes too large, however, processing times start to increase because the many OR clauses in the constraint become expensive to evaluate and, moreover, the query optimization process becomes more complex and hence time consuming. Ideally, BHUNT should choose a segmentation to minimize the overall cost. But, such tradeoffs cannot be precisely quantified”).
Su et al. as modified and Brown et al. are from the analogous art of query processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Su et al. as modified and Brown et al. to have combined Su et al. as modified and Brown et al.. The motivation to combine Su et al. as modified and Brown et al. is to provide an improved method and system that optimizes queries through active learning about relationships in data (See Brown et al., column 1, lines 14-50).  Therefore, it would have been obvious to one skilled in the art to combine Su et al. as modified and Brown et al..

As to claim 20, Su et al. teaches a non-transitory computer-storage medium comprising instructions that, when executed by one or more processors of a machine  (See Su et al., Figure 1; Also paragraphs 238-241), configure the machine to perform operations comprising: 
receiving, during a first query compilation process, a query directed to a set of source tables (See Su et al., paragraphs 7-8, 34, 70, 103, wherein Su discloses “compilation of the query (also referred to as query optimization), it is determined that the predicate on the customer column of the lineorder table (reflected in the results of bitmap join 326) may have high selectivity”), each source table from the set of source tables being organized into at least one micro-partition and the query including at least one pruning operation (See Su et al., paragraphs 139-140 and 156-159, wherein Su discloses “a table is partitioned into multiple partitions, then multiple computer jobs are created, each computer job being assigned one or more partitions of the table”); 
performing, during the first query compilation process, a modification of the query for adjusting the at least one pruning operation (See Su et al., paragraph 130, wherein Su discloses “if a plan directive has not been used in the last 24 hours or one year, then the plan directive may be deleted. In order to make such a determination, a plan directive may be associated with a timestamp that indicates a most recent time at which the plan directive was used when compiling a query. If the difference between a current time and the timestamp of a plan directive is greater than a particular threshold, then the plan directive is deleted. The particular period of time may be modified based on user input”), the set of statistics indicating at least an amount of execution time for each previous query associated with each of the previous pruning operations(See Su et al., paragraphs 70-76, wherein Su discloses “a cost estimator determines, for a decision point, one or more values that will be used by a query executor to determine which sub-plan to select or whether to prune a bitmap join. The cost estimator is part of a query compiler or optimizer that is responsible for generating one or more execution plans”). 
Su et al.  does not explicitly the modification being based at least in part on a set of statistics collected for previous pruning operations on at least a portion of the set of source tables and a set of heuristics; determining, during a pruning process of a second query, the second query directed to a set of files in a database system and including a set of pruning operations on the set of files, whether to perform a pruning cutoff on the set of pruning operations; performing the pruning cutoff based on the determining, the pruning cutoff ceasing at least one pruning operation from the set of pruning operations. receiving, during a second query compilation process, a second query directed to a second set of source tables, the second query including at least one pruning operation related to a predicate that is evaluated against a range of values for each of a set of columns from the second set of source tables; and performing, during the second query compilation process, a particular modification of query compilation based at least in part on the at least one pruning operation related to the predicate that is evaluated against the range of values for each of the set of columns.
Das et al. teaches optimizing execution plans for in-memory-aware joins (See abstract), in which he teaches the modification being based at least in part on a set of statistics collected for previous pruning operations on at least a portion of the set of source tables and a set of heuristics (See Das et al. 2, paragraphs 72-73, 91-93, 109-112, 136, wherein Das discloses the query optimizer using statistics).
Su et al. and Das et al. are from the analogous art of query processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Su et al. and Das et al. to have combined Das Su et al. and Das et al..  The motivation to combine Su et al. and Das et al. is to provide improved computer-implemented techniques for optimizing execution plans (See Das et al., paragraphs 5-7).  Therefore, it would have been obvious to one skilled in the art to combine Su et al. and Das et al..
Su et al. as modified, however, does not explicitly teach determining, during a pruning process of a second query, the second query directed to a set of files in a database system and including a set of pruning operations on the set of files, whether to perform a pruning cutoff on the set of pruning operations; performing the pruning cutoff based on the determining, the pruning cutoff ceasing at least one pruning operation from the set of pruning operations; receiving, during a second query compilation process, a second query directed to a second set of source tables, the second query including at least one pruning operation related to a predicate that is evaluated against a range of values for each of a set of columns from the second set of source tables; and performing, during the second query compilation process, a particular modification of query compilation based at least in part on the at least one pruning operation related to the predicate that is evaluated against the range of values for each of the set of columns.
Brown et al. teaches a method for discovering undeclared and fuzzy rules in databases (See abstract), in which he teaches determining, during a pruning process of a second query, the second query directed to a set of files in a database system and including a set of pruning operations on the set of files, whether to perform a pruning cutoff on the set of pruning operations (Brown et al., column 11, lines 27-62, wherein Brown discloses “adjustable set of pruning rules to limit the number of candidates. The goal of these heuristics is to restrict the set of candidates to those that are likely to generate useful algebraic constraints--a constraint is useful if it can be identified quickly, will arise frequently in practice, and will result in a significant performance improvement. The following set of heuristics is useful for pruning a pairing rule P to be useful in the context of query optimization. (For simplicity, the heuristics are described when the elements of K are simple, not compound, keys.) Rule 1: P is of the form R.a=S.b or of the form o.sub.R, and the number of rows in either R or S lies below a specified threshold value,” wherein “threshold” and pruning rules for limiting are read on “Cut off”);
performing the pruning cutoff based on the determining, the pruning cutoff ceasing at least one pruning operation from the set of pruning operations (Brown et al., column 11, lines 27-62, wherein Brown discloses “rule is equivalent to restricting the scope of BHUNT to the M largest tables in the scheme as indicated by system catalog statistics, where M is specified by the user. Rule 2: P is of the form R.a=S.b with a.epsilon.K, and the number of distinct values in S.b divided by the number of values in R.a lies below a specified threshold value. In practice, pairing rules that satisfy this condition are likely to be spurious. Rule 3: P is of the form R.a=S.b, and one or both of R and S fails to have an index on any of its columns”);
receiving, during a second query compilation process, a second query directed to a second set of source tables, the second query including at least one pruning operation related to a predicate that is evaluated against a range of values for each of a set of columns from the second set of source tables (See Brown et al., column 13, lines 1-16, wherein Brown discloses “focus is placed on algebraic constraints that correspond to disjunctive range predicates. In this case, the algebraic constraint is written as: AC=(a.sub.1,a.sub.2,P,.sym.,I.sub.1, . . . , I.sub.k)”); and 
performing, during the second query compilation process, a particular modification of query compilation based at least in part on the at least one pruning operation related to the predicate that is evaluated against the range of values for each of the set of columns (See Brown et al., column 8, lines 61-65, wherein Brown discloses “focus is placed on algebraic constraints that correspond to disjunctive range predicates. In this case, the algebraic constraint is written as: AC=(a.sub.1,a.sub.2,P,.sym.,I.sub.1, . . . , I.sub.k.” Also see column 13, lines 1-16, wherein Brown discloses “The optimal-segmentation approach rests on the fact that there is typically a trade-off between the filtering power and complexity of an algebraic constraint predicate, where the filtering power is defined as the sum of the bump interval lengths divided by the range. DELTA. = max.sub.x.epsilon.. OMEGA..sub.cx-min.sub.x.epsilon..OMEGA..sub.cx of values for the points in .OMEGA..sub.C. At one extreme, an algebraic constraint comprising many short bump intervals often leads to very selective query predicates that speed up query processing by cutting down on the number of accesses to the base tables. If the number of intervals becomes too large, however, processing times start to increase because the many OR clauses in the constraint become expensive to evaluate and, moreover, the query optimization process becomes more complex and hence time consuming. Ideally, BHUNT should choose a segmentation to minimize the overall cost. But, such tradeoffs cannot be precisely quantified”).
Su et al. as modified and Brown et al. are from the analogous art of query processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Su et al. as modified and Brown et al. to have combined Su et al. as modified and Brown et al.. The motivation to combine Su et al. as modified and Brown et al. is to provide an improved method and system that optimizes queries through active learning about relationships in data (See Brown et al., column 1, lines 14-50).  Therefore, it would have been obvious to one skilled in the art to combine Su et al. as modified and Brown et al..

8.	Claims 2-7, 12-17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (U.S. Patent Application Publication No. 2017/0357692), in view of Das et al. (U.S. Patent Application Publication No. 2016/0350375), in view of Brown et al. (U.S. Patent No. 7,685,086), in further view of DIRAC et al. (U.S. Patent Application Publication No. 2015/0379430).
As to claim 2, and 12, Su et al. as modified, teaches wherein the set of heuristics comprise at least one property based predicate ordering heuristic (See Su et al., paragraph 76, wherein Su discloses “the adaptive bitmap pruning context, a cost estimator may apply one or more heuristics to determine whether to prune a bitmap join based on a selectivity of a corresponding predicate. An example heuristic for a predicate may be 35% selectivity, where any selectivity higher than 35% indicates that the bitmap join that corresponds to the predicate is to be pruned”).  Su et al. as modified, however, does not explicitly teach and the pruning process performs a depth first search of a pruner tree structure, the pruner tree structure receiving the set of files as input, the AMENDMENT SUBMITTED WITH REQUEST FOR CONTINUED EXAMINATIONPage 3Application Number: 17/162,979Dkt: 5397.068US1Filing Date: January 29, 2021Title: AUTOMATIC PRUNING CUTOFF IN A DATABASE SYSTEMpruning tree structure comprising a set of nodes, each node corresponding to a particular pruning operation.
DIRAC et al. teaches efficient duplicate detection for machine learning data sets (See abstract), in which he teaches and the pruning process performs a depth first search of a pruner tree structure, the pruner tree structure receiving the set of files as input, the AMENDMENT SUBMITTED WITH REQUEST FOR CONTINUED EXAMINATIONPage 3Application Number: 17/162,979Dkt: 5397.068US1Filing Date: January 29, 2021Title: AUTOMATIC PRUNING CUTOFF IN A DATABASE SYSTEMpruning tree structure comprising a set of nodes, each node corresponding to a particular pruning operation (See DIRAC et al., paragraphs 216-222 and 227-230, wherein DIRAC  discloses In at least some implementations, it may be possible to create a partial (or total) order of the nodes of a decision tree based on the PUMs of the nodes, and such an ordering may be used in a tree pruning pass of the training phase”).
Su et al. as modified and DIRAC et al. are from the analogous art of retrieving data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Su et al. as modified and DIRAC et al. to have combined Su et al. as modified and DIRAC et al.. The motivation to combine Su et al. as modified and DIRAC et al. is to provide a method and an apparatus for a customizable, easy-to-use machine learning service (MLS) designed to support large numbers of users and a wide variety of algorithms and problem sizes (See DIRAC et al., paragraph 84). Therefore, it would have been obvious to one skilled in the art to combine Su et al. as modified and DIRAC et al..

As to claim 3, and 13, Su et al. as modified, teaches wherein the at least one property based predicate ordering heuristic comprises a pass rate, the pass rate indicating an amount of data from the set of source tables that was pruned based on a previous pruning operation (See Su et al., paragraph 76, wherein Su discloses “the adaptive bitmap pruning context, a cost estimator may apply one or more heuristics to determine whether to prune a bitmap join based on a selectivity of a corresponding predicate. An example heuristic for a predicate may be 35% selectivity, where any selectivity higher than 35% indicates that the bitmap join that corresponds to the predicate is to be pruned”).

As to claim 4, and 14, Su et al. as modified, teaches wherein the operations further comprise: compiling the query including the modification of the query (See Su et al., paragraphs 7-8, 34 and 70-74, wherein Su discloses “The adaptive plan may be generated in response to receiving the query. For example, a query compiler (or query optimizer) complies the query to generate the adaptive plan”); and providing the compiled query to an execution node of a database system for execution (See Su et al., paragraphs 7-8, 34 and 70-74, wherein Su discloses “Processing queries typically involves at least two phases: a compilation and an execution. During compilation, one or more database server processes perform many functions, such as parsing the query, determining what table(s), column(s), data type(s), etc., are involved, determining whether an index may be used, and generating an execution plan”).   

As to claim 5, and 15, Su et al. as modified, teaches wherein determining whether to perform the pruning cutoff is based on at least a time value, predicate selectivity, predicate tree structure, a time for loading the set of files into memory, or an estimated query execution time (See Su et al., paragraph 76, wherein Su discloses “the adaptive bitmap pruning context, a cost estimator may apply one or more heuristics to determine whether to prune a bitmap join based on a selectivity of a corresponding predicate. An example heuristic for a predicate may be 35% selectivity, where any selectivity higher than 35% indicates that the bitmap join that corresponds to the predicate is to be pruned”).

As to claim 6, and 16, Su et al. as modified, teaches wherein determining whether to perform the pruning cutoff is based on at least a set of checkpoints during the pruning process, or a set of statistics that are collected between each checkpoint (See Das et al., paragraphs 88-92, 109-112, 119, wherein Das teaches “query optimizer takes into account object statistics, system statistics, and database settings when evaluating alternative execution plans.” Also see Su et al., paragraph 76, wherein Su discloses “the adaptive bitmap pruning context, a cost estimator may apply one or more heuristics to determine whether to prune a bitmap join based on a selectivity of a corresponding predicate. An example heuristic for a predicate may be 35% selectivity, where any selectivity higher than 35% indicates that the bitmap join that corresponds to the predicate is to be pruned”).   

As to claim 7, and 17, Su et al. as modified, teaches wherein each checkpoint comprises a period of time in which the pruning process is performed on the set of files, the period of time corresponding to a particular number of pruning operations that have been performed during the period of time (See Su et al., paragraph 76, wherein Su discloses “the adaptive bitmap pruning context, a cost estimator may apply one or more heuristics to determine whether to prune a bitmap join based on a selectivity of a corresponding predicate. An example heuristic for a predicate may be 35% selectivity, where any selectivity higher than 35% indicates that the bitmap join that corresponds to the predicate is to be pruned”).  
As to claim 21, Su et al. as modified, teaches each source table from the second set of source tables being organized into at least one micro-partition and wherein the operations further comprise: (See Su et al., paragraphs 139-140 and 156-159, wherein Su discloses “a table is partitioned into multiple partitions, then multiple computer jobs are created, each computer job being assigned one or more partitions of the table”);AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 8 Application Number: 17/162,979Dkt: 5397.068US1Filing Date: January 29, 2021Title: AUTOMATIC PRUNING CUTOFF IN A DATABASE SYSTEM performing, during the second query compilation process, a particular modification of query compilation based at least in part on an estimated query execution time resulting from the particular modification and a second set of statistics collected during the second query compilation process, the particular modification comprising a dynamic adjustment of the second query compilation (See Su et al., paragraph 130, wherein Su discloses “a plan directive may be associated with a timestamp that indicates a most recent time at which the plan directive was used when compiling a query…may be modified based on user input”); compiling the query based at least in part on the modification, the compiling comprising: performing a pruning process using a set of cutoff and reordering heuristics, and generating scan set information including a set of partitions to scan after pruning (See Su et al., paragraph 103, wherein Su discloses “determined that applying a predicate to a table scan results in 10,000 rows when only 100 rows were estimated at compile time, then the execution plan is terminated”), and providing the compiled query with the scan set information to execution nodes of a database system for execution (See Brown et al., column 11, lines 27-62, wherein Brown discloses “adjustable set of pruning rules to limit the number of candidates. The goal of these heuristics is to restrict the set of candidates to those that are likely to generate useful algebraic constraints--a constraint is useful if it can be identified quickly, will arise frequently in practice, and will result in a significant performance improvement. The following set of heuristics is useful for pruning a pairing rule P to be useful in the context of query optimization. (For simplicity, the heuristics are described when the elements of K are simple, not compound, keys.) Rule 1: P is of the form R.a=S.b or of the form o.sub.R, and the number of rows in either R or S lies below a specified threshold value,” wherein “threshold” and pruning rules for limiting are read on “Cut off”).
As to claim 22, Su et al. as modified, teaches wherein the set of statistics collected during the query compilation process comprises one or more of a first set of statistics related to a pass rate, or a second set of statistics related to a remaining file count (See Su et al., paragraph 76, wherein Su discloses “In the adaptive bitmap pruning context, a cost estimator may apply one or more heuristics to determine whether to prune a bitmap join based on a selectivity of a corresponding predicate”).
As to claim 23, Su et al. as modified, teaches wherein the operations further comprise: performing, during the second query compilation process, a different modification of predicates used in pruning for adjusting at least one pruning operation (See Su et al., paragraph 130, wherein Su discloses “if a plan directive has not been used in the last 24 hours or one year, then the plan directive may be deleted. In order to make such a determination, a plan directive may be associated with a timestamp that indicates a most recent time at which the plan directive was used when compiling a query. If the difference between a current time and the timestamp of a plan directive is greater than a particular threshold, then the plan directive is deleted. The particular period of time may be modified based on user input”), the modification being based at least in part on a particular set of statistics collected for previous pruning operations on at least a portion of the set of source tables and a second set of heuristics (See Su et al., paragraphs 70-76, wherein Su discloses “a cost estimator determines, for a decision point, one or more values that will be used by a query executor to determine which sub-plan to select or whether to prune a bitmap join. The cost estimator is part of a query compiler or optimizer that is responsible for generating one or more execution plans”), the particular set of statistics indicating at least an amount of compilation time and execution time for each previous predicate associated with each of the previous pruning operations, the second set of heuristics comprising at least one property based predicate ordering heuristic (See Su et al., paragraph 76, wherein Su discloses “the adaptive bitmap pruning context, a cost estimator may apply one or more heuristics to determine whether to prune a bitmap join based on a selectivity of a corresponding predicate. An example heuristic for a predicate may be 35% selectivity, where any selectivity higher than 35% indicates that the bitmap join that corresponds to the predicate is to be pruned”).

9.	Claims 8-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (U.S. Patent Application Publication No. 2017/0357692), in view of Das et al. (U.S. Patent Application Publication No. 2016/0350375), in view of Brown et al. (U.S. Patent No. 7,685,086), in further view of DIRAC et al. (U.S. Patent Application Publication No. 2015/0379430), in further view of Cruanes et al. (U.S. Patent Application Publication No. 2016/0350375).
As to claim 8, and 18, Su et al. as modified, still does not teach wherein determining whether to perform the pruning cutoff is based on at least a global pruning cutoff decision to forgo a pruning operation on a particular table, the global pruning cutoff decision based on an estimation of an amount of time for performing the pruning operation and a second amount of time to scan a set of files that are pruned.
Cruanes et al. teaches incremental clustering maintenance of a table (See abstract), in which he teaches wherein determining whether to perform the pruning cutoff is based on at least a global pruning cutoff decision to forgo a pruning operation on a particular table, the global pruning cutoff decision based on an estimation of an amount of time for performing the pruning operation and a second amount of time to scan a set of files that are pruned (See Cruanes et al., paragraph 48, wherein Cruanes discloses “The system may use columnar scanning of partitions so that an entire partition is not scanned if a query only filters by one column. In other words, the closer the ratio of scanned micro-partitions and columnar data is to the ratio of actual data selected, the more efficient is the pruning performed on the table. For time-series data, this level of pruning enables potentially sub-second response times for queries within ranges (i.e. "slices") as fine-grained as one hour or even less).
Su et al. as modified and Cruanes et al. are from the analogous art of data storage management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Su et al.  as modified and Cruanes et al. to have combined Su et al. as modified and Cruanes et al.. The motivation to combine Su et al. as modified and Cruanes et al. is to reduce the amout of data to be scanned for organization and processing (See Cruanes et al., paragraph 13).  Therefore, it would have been obvious to one skilled in the art to combine Su et al. as modified and Cruanes et al..

As to claim 9, and 19, Su et al. as modified, teaches wherein determining whether to perform the pruning cutoff is based on at least a comparison of a pass rate and a pruning time for a set of regions, and the operations further comprise: determining to perform a predicate re-ordering to place a set of predicates before a second set of predicates (See Cruanes et al., paragraphs 18-24, wherein Cruanes teaches “Redshift maintains partitions (zone maps) and provide global reordering operations to restore perfect clustering for the table”).   

As to claim 10, Su et al. modified, teaches wherein determining whether to perform the pruning cutoff is based on at least a comparison of a pass rate and a pruning time for a set of regions (See Su et al., paragraph 76, wherein Su discloses “the adaptive bitmap pruning context, a cost estimator may apply one or more heuristics to determine whether to prune a bitmap join based on a selectivity of a corresponding predicate. An example heuristic for a predicate may be 35% selectivity, where any selectivity higher than 35% indicates that the bitmap join that corresponds to the predicate is to be pruned”), and the operations further comprise: determining to perform a predicate cutoff to remove a set of predicates (See Su et al., paragraph 103, wherein Su discloses “determined that applying a predicate to a table scan results in 10,000 rows when only 100 rows were estimated at compile time, then the execution plan is terminated”).

Response to Arguments
9. 	Applicant's arguments filed on 10/13/2021, with respect to the rejected claims in view of the cited references have been considered but are moot in view of applicant’s amended claims necessitate new ground(s) of rejection

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7/12/2022
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164